DETAILED ACTION
Acknowledgements
In the reply filed February 19, 2021, the applicant amended claims 1-4, 7, and 9-12. 
The applicant cancelled claim 8. 
Currently, claims 1-4, 7, and 9-16 are under examination. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Babbitt (U.S. Pub. No. 2015/0096758).
Regarding Claim 1, Babbitt discloses a hydrocarbon extraction system, comprising: 
One or more sensors (Paragraph [0013]); 

A hydraulic supply line (between 18 and 14); 
A subsea control module comprising: 
A subsea control module hydraulic input (14) coupled to the hydraulic supply line (between 18 and 14); 
A subsea control module hydraulic output (after 126); and 
A control device (126) for controlling flow between the hydraulic input (14) the hydraulic output (22); and 
A safety node comprising: 
A safety node hydraulic input (Figure 7: before 98) coupled to the subsea control module hydraulic output (after 126); 
A safety node hydraulic output (22) coupled to the hydraulically operated device (Paragraph [0014]); 
A directional control valve (98) disposed between the safety node hydraulic input (Figure 7: before 98) and the safety node hydraulic output (22); 
A power supply (power); 
A functional safety electronics module containing a logic solver (86) in operable communication with the directional control valve (98), wherein the logic solver (86) is configured to operate the directional control valve (98) to permit hydraulic communication between the safety node hydraulic input (Figure 7: before 98) and the safety node hydraulic output (22) in response to the presence of a given condition (Paragraph [0026]) and inhibit hydraulic communication between the safety node hydraulic input (Figure 7: before 98) and the safety node hydraulic output (22) in 
A first wet mate connector (Paragraph [0120]) electrically coupled to the power supply (power) to allow external power to be supplied to the power supply (power); and 
A second wet mate connector (Paragraph [0120]) electrically coupled to an interface for the logic solver (86) and communicably coupling the logic solver (86) to the one or more sensors (Paragraph [0013]).
Regarding Claim 2, Babbitt discloses the hydrocarbon extraction system according to claim 1, further comprising a vent line (Paragraph [0133]) connected to the directional control valve (98), wherein the logic solver (86) is configured to operate the directional control valve (98) to permit hydraulic communication between the safety node hydraulic input (Figure 7: before 98) and the vent line (Paragraph [0133]) in response to the absence of the given condition (Paragraph [0026]).
Regarding Claim 3, Babbitt discloses the hydrocarbon extraction system according to claim 1, wherein the given condition (Paragraph [0026]) is a range of temperatures.
Regarding Claim 4, Babbitt discloses the hydrocarbon extraction system according to claim 1, wherein the given condition (Paragraph [0026]) is a range of pressures.
Regarding Claim 7, Babbitt discloses the hydrocarbon extraction system according to claim 1, further comprising a third wet mate connector (Paragraph [0120]) 
Regarding Claim 9, Babbitt discloses the hydrocarbon extraction system according to claim 1, wherein the safety node is located at a stab plate (Paragraph [0075)] of the hydrocarbon extraction system.
Regarding Claim 10, Babbitt discloses a method of controlling a valve in a hydrocarbon extraction facility comprising the steps of: 
Providing a control system for the hydrocarbon extraction facility, the control system comprising a subsea control module comprising a hydraulic input (14), a hydraulic output (22), and a control device (126) for controlling flow between the hydraulic input (14) and the hydraulic output (22), wherein the hydraulic input (14) is coupled to a hydraulic supply line (between 18 and 14); 
Providing a safety node, said safety node comprising a safety node hydraulic input (Figure 7: before 98) coupled to the subsea control module hydraulic output (after 126), a safety node hydraulic output (22) coupled to DE - 751777/280605 - 3593679 vl4Application Serial No.: 15/750,968 Atty Docket No.: 751777.280605 a hydraulically operated device (Paragraph [0014]), a directional control valve (98) disposed between the safety node hydraulic input (Figure 7: before 98) and the safety node hydraulic output (22), a power supply (power), a functional safety electronics module comprising a logic solver (86) in operable communication with the directional control valve (98), a first wet mate connector (Paragraph [0120]) electrically coupled to the power supply (power) to allow external power to be supplied to the power supply (power), and a second wet mate connector (Paragraph [0120]) electrically coupled to an interface for the logic solver (86) and communicably coupling the logic solver (86) to one or more sensors (Paragraph 
Operating the directional control valve (98) to permit hydraulic communication between the safety node hydraulic input (Figure 7: before 98) and the safety node hydraulic output (22) in response to the presence of the given condition (Paragraph [0026]) and inhibit hydraulic communication between the safety node hydraulic input (Figure 7: before 98) and the safety node hydraulic output (22) in response to the absence of the given condition (Paragraph [0026]); and 
Supplying hydraulic pressure to the hydraulically operated device (Paragraph [0014]) when the directional control valve (98) is operated to permit hydraulic communication between the safety node hydraulic input (Figure 7: before 98) and the safety node hydraulic output (22).
Regarding Claim 11, Babbitt discloses a method of retrofitting a control system for an underwater hydrocarbon extraction facility with a safety node, comprising: disconnecting (Paragraph [0135]) a hydraulic output (22) of a subsea control module from a directional control valve (98); connecting the hydraulic output (22) of subsea control module to a hydraulic input (14) of the safety node; and connecting a hydraulic output (22) of the safety node to the directional control valve (98), wherein the safety node includes: a power supply (power); a functional safety electronics module comprising a logic solver (86) in operable communication with the directional control valve (98), wherein the logic solver (86) is configured to operate the directional control valve (98) to permit hydraulic communication between the hydraulic input (14) and the 
Regarding Claim 12, Babbitt discloses the method according to claim 11, wherein the step of disconnecting (Paragraph [0135]) is performed at a stab plate (Paragraph [0075)] of the underwater hydrocarbon extraction facility.
Regarding Claim 13, Babbitt discloses the method according to claim 11, wherein the method further comprises the step of: 
Connecting an electrical power supply (power) to the functional safety electronics module of the safety node.
Regarding Claim 14, Babbitt discloses the method according to claim 11, wherein the method further comprises the step of: 
Connecting an external sensor to the safety node, said external sensor monitoring the given condition (Paragraph [0026]).
Regarding Claim 15, Babbitt discloses the method according to claim 11, wherein the given condition (Paragraph [0026]) is a range of temperatures.
Regarding Claim 16, Babbitt discloses the method according to claim 11, wherein the given condition (Paragraph [0026]) is a range of pressures.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 7, and 9-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954.  The examiner can normally be reached on Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679